McADAM, J.
It is undisputed that on February 14, 1901, the contractor filed in the clerk’s office a notice of lien against the owners and their real property, claiming $1,000 by reason of the furnishing of the identical labor and materials for which he had on the same day filed a prior notice of lien for the same amount against the same owners and their property, which lien had been discharged at the time of the filing of the second notice. The application is therefore not one to discharge a mechanic’s lien, but to cancel a paper which has been improperly filed. The contractor’s conduct finds no warrant in the statute, and the court requires no- statutory authority to prevent such an unwarranted use of its records. The contractor’s second notice will therefore be canceled, with $10 costs.